      Case 1:20-cv-00251-PAE-GWG Document 155 Filed 02/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LA’SHAUN CLARK,
                                                               :   ORDER
                           Plaintiff,
                                                               :   20 Civ. 251 (PAE) (GWG)
         -v.-
                                                               :

NEW YORK CITY HOUSING AUTHORITY,                             :
NEW YORK INSULATION &
ENVIRONMENTAL SERVICES, JLC                                  :
ENVIRONMENTAL CONSULTANTS, INC.,
ROCKMILL STEEL PRODUCTS CORP..                               :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE
        Plaintiff La’Shaun Clark has filed two letters asking this Court to deem defendant New
York City Housing Authority’s (“NYCHA”) Amended Answer (Docket # 150) untimely, see
Letters from La’Shaun Clark, filed February 9, 2021 (Docket ## 151, 152). NYCHA responds
by stating that its Amended Answer is not untimely, because Clark in fact never filed an
amended complaint, see Letter from Michael B. Sena, filed February 10, 2021, at 1 (Docket
# 153). NYCHA explains that it filed the “Amended Answer” out of “an abundance of caution.”
Id.

         NYCHA’s response reflects a failure to carefully read the Court’s orders. In its January
21, 2021, Order (Docket # 140), the Court did not direct plaintiff to file an amended complaint
but rather gave her permission to move to file an amended complaint. Plaintiff filed that motion.
(Docket # 141). Then, in its January 25, 2021, Order (Docket # 142), the Court gave a briefing
schedule on the motion, directing that “Defendants’ opposition to the motion to amend (Docket
# 141) shall be filed by February 5, 2021.” NYCHA evidently does not wish to oppose Clark’s
motion. But instead of revealing this fact, it filed a document entitled “Amended Answer”
(Docket # 150) — even though there was no filed amended complaint to which NYCHA could
respond. As a result, the “Amended Answer” is a nullity. Because the “Amended Answer” is a
nullity, Clark’s request to deem this “Amended Answer” untimely (Docket # 151) is moot.

       The Court notes that the confusion generated by NYCHA could have been avoided had
NYCHA simply made a filing by the Court-ordered deadline of February 5, 2021, stating that it
was not opposing Clark’s motion to amend.

       Because NYCHA has not opposed Clark’s motion to amend, plaintiff’s motion to amend
(Docket # 141) is granted. Plaintiff shall file the pleading attached to her motion on or before
February 18, 2021. Once the amended complaint is filed, NYCHA shall file its response by
February 25, 2021.

                                                        1
    Case 1:20-cv-00251-PAE-GWG Document 155 Filed 02/12/21 Page 2 of 2




      SO ORDERED.

Dated: February 12, 2021
       New York, New York




                                    2
